DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 06/23/2022 has been received and entered.  Currently Claims 1-2 and 5-14 are pending.

Response to Arguments
Applicant argues on pages 9-13 of applicant’s remarks that the cited references do not disclose “wherein the server stores a scramble variable; the scramble coder 15encodes the identification code, the validation time period, and the current time of the server of the identification data set by using the scramble variable and then the encoded codes are changed as a 2-dimensional (2D) code”.
The examiner respectfully disagrees. Korokithakis teaches a server storing a scramble variable such as a time/date of generation of a QR code ([0020]).  Korokithakis teaches the server generating a QR code by encoding data such as a user id ([0014], [0016]-[0020]).  In an analogous art, Vasquez teaches a time to live value for a QR code (col 10 lines 15-25, col 11 lines 20-25, col 13 lines 20-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis with the teachings of Vasquez to include a time to live parameter for a QR code and to refresh the QR code after a certain time in order to restrict the lifetime of the QR code and to avoid QR code hijacking.  In an analogous art, Liberty teaches encoding an expiration time into a QR code ([0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis in view of Vasquez with the teachings of Liberty to include encoding an expiration time in a QR code because the results would have been predictable and resulted in the time to live parameter being encoded in the QR code.  In an analogous art, Eisen teaches encoding a timestamp into a QR code ([0050], [0056], [0090], [0155]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis in view of Vasquez and Liberty with the teachings of Eisen to include encoding a current time in a QR code in order to encode the time of generation/creation of the QR code in the QR code for future verification of the QR code to determine if the code is expired or not.  Therefore, the combination of Korokithakis in view of Vasquez, Liberty and Eisen teaches 15limitations of the claims such as encoding the identification code, the validation time period, and the current time of the server into a QR code.

Applicant argues on pages 9-10 of applicant’s remarks that the cited references do not disclose “wherein the server stores an encryption key; before the scramble coder encodes the identification data set; the server encrypts the identification code, the validation time period, and the current time of the server of the 30identification data set by using the encryption key to get a plurality of 11encrypted values for being encoded by the scramble coder”.
The examiner respectfully disagrees. Korokithakis teaches the server encrypting data such as user id and then encoding the encrypted data to generate QR code ([0016]-[0020]).  As mentioned above, the combination of Korokithakis in view of Vasquez, Liberty and Eisen teaches limitations of the claims such as encoding the identification code, the validation time period, and the current time of the server into a QR code.  Korokithakis teaches encrypting data and then encoding the encrypted data into a QR code.   Vasquez teaches a time to live parameter for a QR code and Liberty teaches encoding an expiration time into a QR code.  Eisen teaches encoding a timestamp into a QR code.  It would have been obvious to one of ordinary skill in the art to encrypt the data (e.g. expiration time and timestamp) before encoding them into the QR code in order to securely encode the plurality of data into the QR code.  Therefore, the combination of Korokithakis in view of Vasquez, Liberty and Eisen teaches encrypting the identification code, the validation time period, and the current time of the server before encoding the data into the QR code.

Applicant argues on pages 13-14 of applicant’s remarks that the cited references do not disclose “wherein the scramble variable are hour, minutes, seconds of current time”. 
The examiner respectfully disagrees. Korokithakis teaches a server storing a scramble variable such as a time/date of generation of a QR code ([0020]). Eisen teaches the timestamp in the format of hours, minutes and seconds ([0050], [0056], [0090], [0155]).  Therefore the combination of Korokithakis in view of Vasquez, Liberty and Eisen teaches limitations of the claim.

Applicant argues on page 14 of applicant’s remarks that the cited references do not disclose “wherein the identification code is used for opening a door”.
The examiner respectfully disagrees. Korokithakis teaches identity information is used to identify user to grant access to resources ([0034]-[0035]).  Vasquez teaches access to physical resources such as a door (col 10 lines 60-67). Therefore the combination of Korokithakis in view of Vasquez, Liberty and Eisen teaches limitations of the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a comparing unit for identifying…” in claim 5; 
“time setting unit for setting a time period…” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “and thus an user”.  It is suggested to amend to “and thus a user”.  

Claim 1 is objected to because of the following informalities: the claim recites “and then the encoded codes are changed as a 2-dimensional (2D) code”.  It is suggested to amend to “and then the encoded codes are changed to a 2-dimensional (2D) code”.  

Claim 2 is objected to because of the following informalities: the claim recites “server 20”.  It is suggested to amend to “server”.  

Claim 5 is objected to because of the following informalities: the claim depends on canceled claim 3.  It is suggested to amend the claim to depend on claim 1.

Claim 8 is objected to because of the following informalities: the claim depends on canceled claim 3.  It is suggested to amend the claim to depend on claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 6, the claim recites “wherein ways for transferring a website address of the code transfer website is one of short messages, emails, social media, talkative software...”.  The specification does not describe this feature.  The specification does not describe transferring a website address. Therefore the specification also does not describe transferring a website address via one of short messages, emails, social media, talkative software.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the scramble decoder decides whether a current time is within the current time of the server pluses the validation time period”.  It is unclear to the examiner on what the limitation entails.  For examination purposes in applying prior art, the examiner interprets the limitation as determining whether or not the 2D code is expired.

Claim 7 recites the limitation “the comparing unit still identifies the identification code”.  It is unclear to the examiner on what the limitation entails.  The examiner notes that once the identification code is extracted from the 2D code, the identification code is identified.  Therefore the comparing unit can always identify the identification code.  The claim limitations do not positively recite comparing the identification code to the database data.  For examination purposes in applying prior art, the examiner interprets the limitation as comparing and matching identification data to a database.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Korokithakis et al. US2016/0149886 hereinafter referred to as Korokithakis, in view of Vasquez et al. USPN9,038,152 hereinafter referred to as Vasquez, Liberty et al. US2015/0039517 hereinafter referred to as Liberty, and Eisen et al. US2020/0092272 hereinafter referred to as Eisen.
As per claim 1, Korokithakis teaches a non-transferred identification system using scrambling two dimensional code, comprising: a server for transferring a code transfer website to an external electronic communication device; wherein transfer of the code transfer website is unnecessary to download any communication software for transferring of the code transfer website; and thus an user is unnecessary to download other software for transfer of the code transfer website (Korokithakis paragraph [0007], [0013], [0015], user accesses webpage of a server);
wherein the server is built with a scramble coder; the server stores an identification data set and a scramble variable; the identification data set contains an identification ID and the current time of the server; the identification ID serves to identify a specific object (Korokithakis paragraph [0014], [0016]-[0020], server stores user data such as user id, a current time, a scramble variable.  Server generates QR code for user); 
wherein the server stores a scramble variable; the scramble coder encodes the identification code of the identification data set and then the encoded codes are changed as a 2-dimensional (2D) code (Korokithakis paragraph [0014], [0016]-[0020], server stores a scramble variable.  Server generates QR code based on user id);
an electronic communication device for receiving the code transfer website from the server (Korokithakis paragraph [0007], [0013], [0015], user accesses webpage of a server); 
when the electronic communication device is connected to the server through the code transfer website, the server generates the 2D code and transfers the 2D code to the electronic communication device (Korokithakis paragraph [0014], [0016]-[0022], generate QR code and send to user); and 
wherein the server further comprises a database for storing the code transfer website and the identification data set (Korokithakis paragraph [0007], [0013], [0020], server serves website and stores user data);
a decoding receiver installed in a specific position for receiving the 2D code (Korokithakis paragraph [0029]-[0031], [0034], scan QR code); and  
a scramble decoder electrically connected to the decoding receiver; the scramble decoder being arranged on the specific position or at the server; the scramble decoder containing the scramble variable, and other variables related to the scramble variable; the scramble decoder receives the 2D code from the decoding receiver and decodes the 2D code so as to get the identification code with respect to the identification data set (Korokithakis paragraph [0031], [0033]-[0034], decode QR code and extract information such as user id);
wherein the server stores an encryption key; before the scramble coder encodes the identification data set; the server encrypts the identification code of the identification data set by using the encryption key to get a encrypted value for being encoded by the scramble coder (Korokithakis paragraph [0016]-[0020], Server encrypts data such as user id and encodes encrypted data to generate QR code); and 
the scramble decoder further stores an encryption key; for a specific identification data set, the encryption key of the scramble decoder is identical to the encryption key of the specific identification data set in the server; after the scramble decoder receives the 2D code from the decoding receiver and decodes the 2D code, the scramble decoder decrypts the decoded 2D code by using the encryption key for obtaining the identification code (Korokithakis paragraph [0031], [0033]-[0034], decode QR code and decrypt data to extract data such as user id).
Korokithakis does not explicitly disclose a validation time period;
2D code only retains through a finite time period which is the validation time period; 
after a finite time, the 2D code is changed to another 2D code;
receiver for receiving the 2D code from electronic communication device;
decides whether a current time is within current time of server pluses the validation time period; if not, it is considered that the 2D code is ineffective, no proceeding work is performed; while if yes, the proceeding work is done.
Vasquez teaches a validation time period (Vasquez col 10 lines 15-25, col 11 lines 20-25, col 13 lines 20-30, time to live);
2D code only retains through a finite time period which is the validation time period (Vasquez col 10 lines 15-25, col 11 lines 20-25, col 13 lines 20-30, time to live for QR code); 
after a finite time, the 2D code is changed to another 2D code (Vasquez col 6 lines 40-50, col 7 lines 5-15, refresh QR code periodically);
receiver for receiving the 2D code from electronic communication device (Vasquez col 7 lines 15-30, col 12 lines 15-25, col 17 lines 35-40, scan QR code);
decides whether a current time is within current time of server pluses the validation time period; if not, it is considered that the 2D code is ineffective, no proceeding work is performed; while if yes, the proceeding work is done (Vasquez col 13 lines 20-60, col 14 lines 15-30, determine if the QR code is expired, if yes denies access, if no proceed to grant access).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis with the teachings of Vasquez to include a time to live parameter for a QR code and to refresh the QR code after a certain time in order to restrict the lifetime of the QR code and to avoid QR code hijacking.
Korokithakis in view of Vasquez does not explicitly disclose scramble coder encodes validation time period.
Liberty teaches scramble coder encodes validation time period (Liberty paragraph [0062], encode expiration time).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis in view of Vasquez with the teachings of Liberty to include encoding an expiration time in a QR code because the results would have been predictable and resulted in the time to live parameter being encoded in the QR code.
Korokithakis teaches decoding a QR code and extracting information from the QR code. Vasquez teaches a time to live for a QR code and Liberty teaches encoding an expiration time in a QR code.  Therefore, the combination of Korokithakis in view of Vasquez and Liberty teaches decoding the QR code to extract the validation time for the QR code.

Korokithakis in view of Vasquez and Liberty does not explicitly disclose scramble coder encodes current time of server by using scramble variable;
decode the 2D code so as to get the current time of the server.
Eisen teaches scramble coder encodes current time of server by using scramble variable (Eisen paragraph [0050], [0056], [0090], [0155], encode time);
decode the 2D code so as to get the current time of the server (Eisen paragraph [0055]-[0056], [0090], [0156], decode QR code and extract information such as timestamp).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis in view of Vasquez and Liberty with the teachings of Eisen to include encoding a current time in a QR code in order to encode the time of generation/creation of the QR code in the QR code for future verification of the QR code to determine if the code is expired or not.
Korokithakis teaches encrypting data and then encoding the encrypted data into a QR code.   Vasquez teaches a time to live parameter for a QR code and Liberty teaches encoding an expiration time into a QR code.  Eisen teaches encoding a timestamp into a QR code.  It would have been obvious to one of ordinary skill in the art to encrypt the data (e.g. expiration time and timestamp) before encoding them into the QR code in order to securely encode the plurality of data into the QR code.  Therefore, Korokithakis in view of Vasquez, Liberty and Eisen teaches encrypting the identification code, the validation time period, and the current time of the server before encoding the data into the QR code.
Korokithakis teaches decoding the QR code and decrypting data to extract data.  Since the combination of Korokithakis in view of Vasquez, Liberty and Eisen teaches encrypting the identification code, the validation time period, and the current time of the server and encoding the encrypted data into the QR code, the combination Korokithakis in view of Vasquez, Liberty and Eisen also teaches decoding the QR code and decrypting data to extract the identification code, the validation time period, and the current time of the server.

As per claim 5, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 3, wherein the scramble decoder further comprises a comparing unit for identifying the identification code; the comparing unit is electrically connected to the database of the server; the comparing unit identifies the identification code to assure that the identification code is acceptable (Korokithakis paragraph [0034]-[0035], extract identity information from QR code and match the identity information to user database information).  

As per claim 8, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 3, wherein the scramble variable and other variables related to the scramble variable are variables which can be obtained by the scramble decoder (Korokithakis paragraph [0031], [0033]-[0034], decode QR code and decrypt data to extract data such as user id; Vasquez col 7 lines 15-31, col 11 lines 20-25; col 12 lines 15-30, col 17 lines 35-45, time to live of QR code, decode QR code and extract information; Eisen paragraph [0051], [0055]-[0056], [0090], [0156], decode QR code and decrypt data to extract information such as timestamp.  Encryption of data uses symmetric key encryption; Liberty paragraph [0062], expiration date in QR code) (Vasquez col 13 lines 20-60, col 14 lines 15-30, determine if the QR code is expired, if yes denies access, if no proceed to grant access; Eisen paragraph [0056], [0090], determine if QR is expired) (Korokithakis paragraph [0034]-[0035], extract identity information from QR code and match the identity information to user database information).  

As per claim 9, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, wherein the scramble variable are variables relating to time (Eisen paragraph [0050], [0056], [0090], [0155], variable relating to time).  

As per claim 10, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, wherein the scramble variable are hour, minutes, seconds of current time (Eisen paragraph [0050], [0056], [0090], [0155], hours, minutes, seconds of time).  

As per claim 11, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, further comprising an identification time setting unit which is positioned in the server for setting a time period or time allowable for the code transfer website to transfer 2D code to the mobile phone; when the time is out of the time period or time, the code transfer website will not transfer 2D code to a mobile phone (Korokithakis paragraph [0013], [0014], [0022], specific time to send/receive QR code).  

As per claim 12, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, wherein the 2D code is a quick response (QR) code or a bar code (Korokithakis paragraph [0016], QR code/bar code; Vasquez col 11 line 60 – col 12 line 15, QR code; Eisen paragraph [0050], QR code).

As per claim 13, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, wherein the electronic communication device is one of a mobile phone, a PDA, a desktop computer, a tablet computer, and a notebook computer (Korokithakis paragraph [0013], [0022], user device).  

As per claim 14, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, wherein the identification code is used for opening a door (Korokithakis paragraph [0034]-[0035], identity information to identify user to grant access to resource; Vasquez col 10 lines 60-67, access to physical resource such as opening a door).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Korokithakis in view of Vasquez, Liberty and Eisen, and further in view of Carruthers USPN8,838,800.
As per claim 2, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, wherein initially, the electronic communication device is connected to the server through the code transfer website, the server transfers a device code to the electronic communication device by using the code transfer website; and the device code is stored in the electronic communication device; and moreover the server stores the device code of the electronic communication device and make relation between the device code and the code transfer website; then this device code is not transferred to any other electronic communication device (Korokithakis paragraph [0013], [0014], user access and logs into the website; Vasquez col 10 lines 9-30, communication session established between resource and client and establish session id)(It is obvious to one of ordinary skill in the art that a session ID is established between the client and the server, where the server sends a session ID to the client and both the client and the server stores the session ID.  It is also obvious to one of ordinary skill in the art that the session ID between the server and the particular client is not transferred to another client device).
Korokithakis in view of Vasquez, Liberty and Eisen does not explicitly disclose any other electronic communication device cannot be connected to server 20 by using this resource.
Carruthers teaches any other electronic communication device cannot be connected to server 20 by using this resource (Carruthers claim 1, bind resource to client device and session such that no other device can access the resource).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis in view of Vasquez, Liberty and Eisen with the teachings of Carruthers to include binding a resource to a client device and session in order to bind the website to the client device and session such that no other devices can access the website.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Korokithakis in view of Vasquez, Liberty and Eisen, and further in view of Liu US2015/0074073.
As per claim 6, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 1, the code transfer website (Korokithakis paragraph [0007], [0013], [0015], user accesses webpage of a server).
Korokithakis in view of Vasquez, Liberty and Eisen does not explicitly disclose wherein ways for transferring a website address of a website is one of short messages, emails, social media, talkative software, which are existed originally in electronic communication device, no further software is needed to be downloaded for transferring of the website.  
Liu teaches wherein ways for transferring a website address of a website is one of short messages, emails, social media, talkative software, which are existed originally in electronic communication device, no further software is needed to be downloaded for transferring of the website (Liu paragraph [0052], email link to webpage).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis in view of Vasquez, Liberty and Eisen with the teachings of Liu to include emailing a link to a webpage because the results would have been predictable and resulted in the recovery webpage link being emailed to the user.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Korokithakis in view of Vasquez, Liberty and Eisen, and further in view of Mazur et al. US2011/0099616 hereinafter referred to as Mazur.
As per claim 7, Korokithakis in view of Vasquez, Liberty and Eisen teaches the non-transferred identification system of claim 5, wherein when the scramble decoder is positioned in the specific position (Korokithakis paragraph [0031], [0033]-[0034], decode QR code and extract information such as user id; Vasquez col 7 lines 15-31, col 11 lines 20-25; col 12 lines 15-30, col 17 lines 35-45, time to live of QR code, decode QR code and extract information; Eisen paragraph [0055]-[0056], [0090], [0156], decode QR code and extract information such as timestamp; Liberty paragraph [0062], expiration date in QR code).
 Korokithakis in view of Vasquez, Liberty and Eisen does not explicitly disclose comparing unit makes a backup copy about database of server; if no network connection, the comparing unit still identifies identification code.  
Mazur teaches comparing unit makes a backup copy about database of server; if no network connection, the comparing unit still identifies identification code (Mazur paragraph [0066]-[0067], [0069], store local copy of credentials for offline authentication).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korokithakis in view of Vasquez, Liberty and Eisen with the teachings of Mazur to include storing a local copy of credentials and performing authentication based on the local copy in order to provide offline authentication of the user based on the QR code and the stored local copy of the user data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/             Primary Examiner, Art Unit 2495